NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 30, 2022 *
                                Decided August 31, 2022

                                          Before

                       DIANE S. SYKES, Chief Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE P. WOOD, Circuit Judge
No. 21-2677

MARK A. VANDENBOOM,                                Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.
      v.
                                                   No. 1:21-cv-01831-JRS-MG
STATE OF INDIANA,
     Defendant-Appellee.                           James R. Sweeney II,
                                                   Judge.

                                        ORDER

       After losing a medical-malpractice suit in state court, Mark VandenBoom sued
the State of Indiana in federal court for violating his due-process rights during the state-
court litigation. The district court dismissed the case with prejudice, determining that
the state was immune under the Eleventh Amendment and that the court lacked
jurisdiction under the Rooker–Feldman doctrine to disturb state-court judgments. D.C. Ct.

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2677                                                                        Page 2

of App. v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 415–16
(1923). We affirm the judgment, with the modification that the claims barred by Rooker–
Feldman should have been dismissed without prejudice.

        We recount the facts as alleged in VandenBoom’s federal complaint. Peterson v.
Wexford Health Sources, Inc., 986 F.3d 746, 751 (7th Cir. 2021). The complaint includes
little detail, but it appears that several years ago VandenBoom lost his Indiana medical-
malpractice suit at summary judgment. He struggled to find an attorney and a medical
expert. VandenBoom believes that he lost the case not because it lacked merit but
because Indiana law—by capping damages and requiring him to present an expert
medical witness—effectively deprived him of his day in court. See Indiana Medical
Malpractice Act, IND. CODE 34-18-14-3(a)(3); Chi Yun Ho v. Frye, 880 N.E. 2d 1192, 1201
(Ind. 2008). He unsuccessfully sought relief in the state appeal process.

       VandenBoom then turned to federal court and sued the State of Indiana for
damages in connection with due-process violations in the state-court proceedings.
See 42 U.S.C. § 1983. As best we can tell, he thinks that state officials denied him due
process by enforcing the Indiana Medical Malpractice Act, which he believes unfairly
required him to procure a medical expert in order to defeat summary judgment. He also
alleged that the Act caused him emotional harm by protracting the stressful litigation
and making his search for representation long and difficult. The district judge screened
and dismissed the complaint, 28 U.S.C. § 1915(e)(2), stating that the Eleventh
Amendment immunizes states against suits for damages.

        VandenBoom sought leave to amend his complaint to request alternative relief,
including a declaratory judgment that the Medical Malpractice Act is unconstitutional
and an order entering judgment for him in the state litigation. The judge denied the
motion and dismissed the complaint with prejudice. He explained that the State of
Indiana’s immunity extends to suits seeking equitable relief against the state and that
district courts lack jurisdiction to overturn a state-court judgment.

       On appeal VandenBoom first challenges the conclusion that the district court
lacked jurisdiction to overturn the state-court judgment against him. He contends that
the Rooker–Feldman doctrine does not bar his claims because—as he tells us in his
appellate brief for the first time—he argued in state court that the Act was
unconstitutional and that the state court overstepped its jurisdiction by ruling on a
federal constitutional issue.
No. 21-2677                                                                            Page 3

       Contrary to VandenBoom’s assertions, state courts generally have jurisdiction to
decide matters of federal law such as a statute’s constitutionality, and no exception to
that rule applies here. See Haywood v. Drown, 556 U.S. 729, 734–35 (2009) (identifying
“narrowly defined” exceptions). The district court lacked jurisdiction over
VandenBoom’s claims seeking to reverse the Indiana court’s judgment or alleging
injury stemming from it. Feldman, 460 U.S. at 486; Rooker, 263 U.S. at 415–16. We note,
however, that these claims should have been dismissed without prejudice, and so we
modify the judgment accordingly. See MAO-MSO Recovery II, LLC v. State Farm Mut.
Auto. Ins. Co., 935 F.3d 573, 581–82 (7th Cir. 2019).

       VandenBoom next challenges the judge’s ruling that the Eleventh Amendment
bars his claims for money damages. While we agree with the judge that these claims
cannot go forward, we need not reach the Eleventh Amendment issue because,
immunity aside, the state is not a “person” who can be sued under § 1983. Will v. Mich.
Dep’t of State Police, 491 U.S. 58, 64 (1989); Vt. Agency of Nat. Res. v. United States ex rel.
Stevens, 529 U.S. 765, 779 (2000) (courts should resolve § 1983 claims against states on
statutory, not constitutional, grounds); Holton v. Ind. Horse Racing Comm'n, 398 F.3d 928,
929 (7th Cir. 2005) (“It is both unnecessary and inappropriate to decide whether the
Constitution would prevent litigation that Congress has not authorized in the first
place.”). We therefore uphold the dismissal with prejudice of those claims not barred by
Rooker–Feldman.

        We have considered VandenBoom’s other arguments, and they are meritless. The
district court’s judgment is AFFIRMED as modified.